         Case 1:20-cr-00686-JGK Document 71 Filed 08/10/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                         20 Cr . 686 (JGK)

     - against -                                 ORDER

VICENTE ESTEVEZ , ET AL. ,

                             Defendants .              i.J SDC SDN Y
                                                       OOCUM'.=NT
                                                       r-:1 [C:TRO~~\C,\ LL Y FiL[D

                                                                               ,-o-.tJ.-. - l--·-· -- -
                                                        .I,..   -   ...,




                                                       r -. r /' -;:_~---·- q-(
                                                       -~ _,I~         T.

                                                       t· ~'..:- Flu::.,,;: . O .
JOHN G. KOELTL , District Judge :

     The parties are directed to appear for another conference on

November 2 , 2021 at 9 : 00 a.m .

     Because a continuance is needed to assure the effective

assistance of counsel, and to allow defense counsel time to decide

what motions, if any, will be made, the Court prospectively

excludes the time from today , August 10, 2021, until November 2 ,

2021 , from Speedy Trial Act calculations. The Court finds that the

ends of justice served by granting the continuance outweigh the

best interest o f the defendants and the public in a speedy trial.

This Order is entered pursuant to 18 U. S . C.     §     3161 (h ) ( 7 ) (A) .

      For the reasons stated during the August 10 , 2021 conference

in this case, the bail application of Defendant Vicente Estevez is

denied. The Clerk is directed to close Docket No . 67.

SO ORDERED .

Dated:     New York, New York
           August 10, 2021



                                         United States District Judge
